EXHIBIT 8.1 Subsidiaries of Excel Maritime Carriers Ltd. Ship-owning Wholly-owned Subsidiaries: Company Country of Incorporation Vessel Name Lowlands Beilun Shipco LLC Marshall Islands Lowlands Beilun Iron Miner Shipco LLC Marshall Islands Iron Miner Kirmar Shipco LLC Marshall Islands Kirmar Iron Beauty Shipco LLC Marshall Islands Iron Beauty Iron Manolis Shipco LLC Marshall Islands Iron Manolis Iron Brooke Shipco LLC Marshall Islands Iron Brooke Iron Lindrew Shipco LLC Marshall Islands Iron Lindrew Coal Hunter Shipco LLC Marshall Islands Coal Hunter Pascha Shipco LLC Marshall Islands Pascha Coal Gypsy Shipco LLC Marshall Islands Coal Gypsy Iron Anne Shipco LLC Marshall Islands Iron Anne Iron Vassilis Shipco LLC Marshall Islands Iron Vassilis Iron Bill Shipco LLC Marshall Islands Iron Bill Santa Barbara Shipco LLC Marshall Islands Santa Barbara Ore Hansa Shipco LLC Marshall Islands Ore Hansa Iron Kalypso Shipco LLC Marshall Islands Iron Kalypso Iron Fuzeyya Shipco LLC Marshall Islands Iron Fuzeyya Iron Bradyn Shipco LLC Marshall Islands Iron Bradyn Grain Harvester Shipco LLC Marshall Islands Grain Harvester Grain Express Shipco LLC Marshall Islands Grain Express Iron Knight Shipco LLC Marshall Islands Iron Knight Coal Pride Shipco LLC Marshall Islands Coal Pride Iron Man Shipco LLC Marshall Islands Iron Man Coal Age Shipco LLC Marshall Islands Coal Age Fearless I Shipco LLC Marshall Islands Fearless I BarbaraShipco LLC Marshall Islands Barbara Linda Leah Shipco LLC Marshall Islands Linda Leah King Coal Shipco LLC Marshall Islands King Coal Coal Glory Shipco LLC Marshall Islands Coal Glory Fianna Navigation S.A. Liberia Isminaki Marias Trading Inc. Liberia Angela Star Yasmine International Inc. Liberia Elinakos Tanaka Services Ltd. Liberia Rodon Amanda Enterprises Ltd. Liberia Happy Day Whitelaw Enterprises Co. Liberia Birthday Candy Enterprises Inc. Liberia Renuar Fountain Services Ltd. Liberia Powerful Harvey Development Corp. Liberia Fortezza Teagan Shipholding S.A. Liberia First Endeavour Minta Holdings S.A. Liberia July M Odell International Ltd. Liberia Mairouli Ingram Limited Liberia Emerald Snapper Marine Ltd. Liberia Marybelle (5) Barland Holdings Inc. Liberia Attractive Centel Shipping Company Limited Cyprus Lady Castalia Services Ltd. Liberia Princess I Sandra Shipco LLC (1) Marshall Islands Sandra Christine Shipco LLC(3) Marshall Islands Christine Hope Shipco LLC Marshall Islands Mairaki Fritz Shipco LLC (2) (4) Marshall Islands Fritz Benthe Shipco LLC (2) (4) Marshall Islands Benthe Gayle Frances Shipco LLC (2) (4) Marshall Islands Gayle Frances Iron Lena Shipco LLC (2) (4) Marshall Islands Iron Lena (1)Formerly Iron Endurance Shipco LLC. (2)Newbuilding vessels. (3)Christine Shipco LLC is owned 71.4% by the Company. (4)Consolidated joint venture owned 50% by the Company. (5) Vessel was sold on February 10, 2011. We have also established the following companies to acquire vessels: Company Country of Incorporation Date of Incorporation Magalie Investments Corp. Liberia March 2005 Melba Management Ltd. Liberia April 2005 Naia Development Corp. Liberia April 2005 In addition, Liegh Jane Navigation S.A.is suspended following the sale of the M/V Swift in March 2009. Non Ship-owning Wholly-owned Subsidiaries: Company Country of Incorporation Date of Incorporation Maryville Maritime Inc. Liberia August 1983 Point Holdings Ltd. (1) Liberia February 1998 Thurman International Ltd. (2) Liberia April 2002 Bird Acquisition Corp. (3) Marshall Islands January 2008 In addition, Quintana Management LLC and Quintana Logistics were dissolved on July 21, 2010. Both companies had no operations during the period from the merger on April 15, 2008 to the date of their dissolution. As of March 30, 2011, Point Holdings Ltd. is the parent company (100% owner) of sixteen Liberian ship-owning companies, one Liberian holding company andfive Liberian non-ship-owning companies. Thurman International Ltd. is the parent company (100% owner) of Centel Shipping Company Limited, the owner of M/V Lady. As of March 30, 2011, Bird Acquisition Corp. ("Bird") is the parent company (100% owner) of 31 Marshall Islands ship-owning companies. Bird is also a joint-venture partner in five Marshall Island ship-owning companies, four of which are 50% owned by Bird and one of which is 71.4% owned by Bird. Bird is the successor-in-interest to Quintana Maritime Ltd.
